DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 617, Specification, paragraph [0062]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities: The claim, in line 10, contains the duplicative terms “comprising comprises.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angly (US 4,787,535).
Regarding claim 1, the reference Angly discloses a system for a constant micro dosing of powder material (see col. 1, lines 6-54; col. 2, lines 28-65; col. 3, lines 56-68; Figs. 1-2), comprising: a control device (see col. 2, lines 60-65), a cylinder (2, 5) comprising a first opening (27), a piston (6) movably arranged inside the cylinder (2, 5) and controllable by the control device, wherein the piston (6) is movable in the direction to or away from the first opening (27) along a piston stroke direction, wherein the cylinder (2, 5) is configured for storing the powder material between the piston (6) and the first opening (27), wherein the piston (6) is configured for pushing the powder material through the first opening (27) by moving along the piston stroke direction, a removing device (36) for removing the powder material which is pushed out of the first opening (27) of the cylinder (2, 5), wherein the control device is configured for controlling the piston (2, 5) and the removing device (36) in a synchronized manner such that a predetermined amount of powder material pushed through the first opening 
Regarding claim 2, the reference Angly discloses that the system further comprises a transport unit (3) arranged adjacent to the first opening (27) of the cylinder (2, 5), wherein the removed powder material is pushed by the removing device (36) to the transport unit (3) for transporting away the powder material (see col. 3, lines 56-68; Figs. 1-2).
Regarding claim 3, the reference Angly discloses the system, wherein the transport unit (3) comprises a chute element (see Fig. 1).
Regarding claim 4, the reference Angly discloses the system, wherein the piston (6) is movable continuously along the piston stroke direction (see col. 2, lines 50-65; Fig. 1).
Regarding claim 5, the reference Angly discloses the system, wherein the removing device (36) is activatable continuously or sequentially (see col. 3, lines 56-68, col 4, lines 15-24; Figs. 1-2).
Regarding claim 9, the reference Angly discloses the system, wherein the removing device (36) comprises a plate (65) comprising a first plate opening (27’) coupled to the first opening (27) of the cylinder (2, 5) and a second plate opening (26’) coupled to the transport unit (3), wherein the removing device (36) is configured for pushing the predetermined amount of powder material pushed through the first opening (27) of the cylinder (2, 5) along the plate (65) from the first plate opening (27’) to the second plate opening (26’) (see col. 3, lines 26-68; Figs. 1-2).

Regarding claim 14, the reference Angly discloses the system, wherein the removing device (36) further comprises a rotatable impeller (37) to which the scraper element (35) is formed (see col. 3, lines 26-68; Figs. 1-2).
Regarding claim 15, the reference Angly discloses the system, wherein the removing device (36) further comprises a further scraper element (35) which is coupled spaced apart from the scraper element (35) to the rotatable impeller (37), wherein the further scraper element (35) is movable along the surface of the plate (65) such that the further scraper element (35) pushes the predetermined amount of powder material pushed through the first opening (27) of the cylinder (2, 5) along the plate (65) from the first plate opening (27’) to the second plate opening (26’) (see col. 3, lines 26-68; Figs. 1-2).
Regarding claim 18, as no structural distinction is seen between the instantly claimed piston and the piston (6) of Angly, the piston of Angly is considered capable for being moved along the piston stroke direction such that a feed rate of the powder material through the first opening (27) is in a range between 1 g/h to 50 g/h (see col. 2, lines 55-65; Fig. 1).

Regarding claim 20, the reference Angly discloses a method for constant micro dosing of powder material (see col. 1, lines 6-54; col. 2, lines 28-65; col. 3, lines 56-68; Figs. 1-2), the method comprising: controlling a piston (6) by a control device (see col. 2, lines 60-65), moving the piston (6) inside a cylinder (2, 5) comprising a first opening (27) in the direction to or away from the first opening (27) of the cylinder (2, 5) along a piston stroke direction, storing the powder material in the cylinder (2, 5) between the piston (6) and the first opening (27), pushing powder material through the first opening (27) by moving the piston (6) along the piston stroke direction, removing the powder material which is pushed out of the first opening (27) of the cylinder (2, 5) by a removing device (36), and controlling the piston (6) and the removing device (36) in a synchronized manner such that a predetermined amount of powder material pushed through the first opening (27) of the cylinder (2, 5) is removable by the removing device (see col. 2, lines 50-65; col. 3, lines 56-68; Figs. 1-2).

Allowable Subject Matter
Claims 6-8, 10-12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the claim is allowed because the prior art of record does not disclose or fairly suggest the feature: wherein the first plate opening is smaller than the second plate opening, as recited in claim 10.
Regarding claims 11 and 12, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: at least one further cylinder comprising a further first opening, at least one further piston movably arranged inside the further cylinder and controllable by the control device, wherein the further piston is movable in the direction to or away from the further first opening along a further piston stroke direction, wherein the further cylinder is configured for pushing further powder material through the further first opening by moving along the further piston stroke direction, wherein the plate further comprises a further first plate opening coupled to the further first opening of the further cylinder and a further second plate opening coupled to the transport unit, wherein the removing device is configured for pushing the further predetermined amount of powder material pushed through the further first opening of 
Regarding claim 16, the claim is allowed because the prior art of record does not disclose or fairly suggest the feature: wherein at least one of the scraper element or the further scraper element comprises a recess for receiving the pushed predetermined amount of powder and for guiding the received predetermined amount of powder along the plate from the first plate opening to the second plate opening, as recited in claim 16.
Regarding claim 17, the claim is allowed because the prior art of record does not disclose or fairly suggest the feature: wherein the removing device comprises an air jet device for generating a directed air jet, wherein the air jet device is configured for directing the air jet along the plate in a direction from the first plate opening to the second plate opening, as recited in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774